Citation Nr: 1706865	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-06 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to the additional payment of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel




INTRODUCTION

The Veteran had active service from June 1943 to March 1946.  The appellant is the Veteran's surviving adult son. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The case was later transferred to the VA Regional Office in Montgomery, Alabama.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the Statement of the Case (SOC) dated in January 2013.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in March 2003.  He did not receive compensation or pension benefits from VA during his lifetime.  At the time of his death, he had no pending claims before VA.  In August 2009, the Veteran's surviving spouse, the appellant's mother, filed a claim for death pension benefits based on the Veteran's service.  She died in July 2010, before resolution of her claim.  In August 2010, the appellant claimed entitlement to accrued benefits due his mother at the time of her death.  

VA monetary benefits awarded, but not paid due to the death of an awardee generally is payable only to accrued beneficiaries pursuant to 38 U.S.C. § 5121.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Pursuant to section 5121, full benefits due an awardee but not paid as a result of the awardee's death may be paid to a surviving spouse, then to the awardee's children, and then to the awardee's dependent parents.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  In all other cases where there are awarded and unpaid monetary benefits, "only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  

At the time of her death, the Veteran's surviving spouse did not have a spouse, a dependent parent, or a child as defined under 38 U.S.C.A. § 101(4) (defining the term "child" for VA purposes)( e.g., under 18 years of age).  The appellant does not contend, and nothing in the record indicates, that he qualifies as an accrued beneficiary under section 5121(a).  In particular, he cannot be considered a "child" under 38 U.S.C.A. § 5121.  As such, any entitlement he may have to accrued benefits due to his mother is limited to reimbursement for any expenses he incurred from his mother's "last sickness and burial."  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  

The record indicates that the AOJ has reimbursed the appellant for a certain amount of the expenses related to his mother's burial.  But the record is unclear in two respects - first, the accrued amount of death pension benefits due his mother at the time of her death; second, the expenses the appellant bore from his mother's last sickness, if any.  Moreover, the record is not clear that VA properly notified the appellant regarding his entitlement to reimbursement for such expenses.  A remand is therefore necessary for additional development.    
  
Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice with respect to the appellant's claim for entitlement to accrued benefits on the basis of reimbursement for expenses paid for the payee's last sickness and burial.  

Such notice should specifically apprise the appellant of the evidence and information necessary to substantiate his claim, to include providing a detailed accounting as to the specific expenses (i.e. physician expenses, medicinal expenses, nursing expenses, medical equipment, etc.) he paid for the payee's last sickness.  

The notice should also inform him whether he or VA bears the burden of producing or obtaining the evidence or information, and of the appropriate time limitation within which to submit any evidence or information.  A copy of the notice letter should be included in the claims file.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part VIII, Chapter 3.

2.  The AOJ should determine the amount of accrued death pension benefits due to appellant's mother in July 2010.  Please note that she applied for death pension benefits as well as special monthly pension based upon the need for aid and attendance of another person and/or housebound status.  

3.  The AOJ should then readjudicate the issue on appeal.  If the benefit remains denied, the appellant should be provided a Supplemental SOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

